Citation Nr: 0715441	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an assignment of a higher rating for 
diabetes mellitus, currently rated 20 percent disabling.

2.  Entitlement to a compensable rating for diabetic 
neuropathy of the right lower extremity.

3.  Entitlement to a compensable rating for diabetic 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA); the rating determination was sent to the veteran in May 
2002.  A notice of disagreement was received in January 2003, 
a statement of the case was issued in August 2004, and a 
substantive appeal was received in September 2004.

The Board notes that this case involves the veteran's appeal 
of the rating assigned for diabetes with diabetic neuropathy 
of the legs.  During the course of this appeal, the veteran 
has advanced new contentions which have resulted in new 
claims for service connection from kidney dysfunction, bowel 
problems, gall bladder problems, peripheral neuropathy of the 
hands, fibromyalgia, spleen condition, decreased visual 
acuity and/or retinopathy, and tremors; all of these are 
claimed as secondary to the service connected diabetes.  As 
the RO is currently developing those issues separately, they 
are not on appeal at this time and are not considered in the 
decision below.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires oral hypoglycemic agents and a restricted diet, but 
does not require insulin nor regulation of activities.

2.  The evidence reflects that the veteran suffers from 
diabetic nephropathy in both legs, manifested by mild sensory 
symptoms dating back to the beginning of the appeal period: 
July 9, 2001.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2006).

2.  The criteria for entitlement to separate 10 percent 
ratings (but no higher) for the veteran's service-connected 
peripheral neuropathy of each lower extremity have been met 
from July 9, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.124a, Diagnostic Codes 8520 and 
8620 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated September 2001, in 
association with his original claim of service connection for 
diabetes.  Since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in September 2001), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, in 
the September 2001 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2001 letter was sent to the 
appellant prior to the April 2002 rating decision (sent in 
May 2002) and a subsequent readjudication of the issue on 
appeal.  That VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the September 2001 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim.  However, there has been no 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
September 2001 letter notifying him to submit evidence 
detailing the nature and history of his diabetes.  In any 
event, the veteran's representative has presented argument in 
support of this appeal as recently as April 2007 and there is 
no indication that there is any outstanding evidence to be 
submitted in support of the claim.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions,  that the veteran requires oral 
hypoglycemic agents to regulate his diabetes and that he is 
on a restricted diet due to his diabetes.  The threshold 
questions in this appeal for a higher rating for the disease 
process of diabetes is whether there is a showing that the 
veteran's diabetes requires insulin treatment and whether 
there is a showing that the veteran's activities are 
regulated as part of the medical treatment prescribed for his 
diabetes.

VA treatment records from throughout the appeal period 
contain numerous references to prescribed treatments for the 
veteran's diabetes.  Shortly after the veteran was diagnosed 
with adult onset type II diabetes mellitus, an April 2000 VA 
outpatient consultation report shows that the veteran was 
prescribed a "diabetic diet" and "physical activity to 
promote weight loss."  Another April 2000 VA outpatient 
consultation report shows that the veteran reported that he 
was doing the prescribed amount of exercise.  Several other 
April 2000 VA outpatient consultation reports show that the 
veteran was prescribed glyburide and metformin to aid in 
controlling his diabetes.

A May 2001 VA outpatient consultation report shows that the 
veteran declined diabetic foot care at that time.  In a 
November 2001 consultation, the veteran reported that he felt 
his diabetes was stable and the treating physician agreed.  

A March 2002 VA medical note shows that a clinical pharmacist 
recommended that doctors consider discontinuing the veteran's 
glyburide treatment and reinitiate metformin treatment due to 
the lack of hypoglycemic adverse events.

A December 2003 VA discharge report following a 23 hour 
observation indicates that, at that time, metformin treatment 
was discontinued due to increasing creatinine and the veteran 
was discharged on glyburide.

A January 2004 VA outpatient medical note shows a doctor's 
impression that the veteran's diabetes was "beautifully 
controlled."  Importantly, as discussed further below, this 
report does show a diagnosis of peripheral neuropathy 
associated with the diabetes.

A May 2004 VA outpatient consultation shows that a clinical 
pharmacist recommended that a doctor reevaluate whether the 
veteran required metformin  therapy at all, as it was 
observed that the diabetes "may be well controlled with diet 
alone."

Medical records covering the time since the veteran was 
diagnosed with diabetes are entirely silent as to any 
indication of a need for insulin treatment or for medically 
prescribed regulation of activity.  The VA treatment records 
together show that the veteran's activities have not been 
regulated by doctors in the management of his diabetes; 
rather, they show that the veteran has been encouraged to do 
more exercise by the doctors treating his diabetes.

The veteran has undergone two VA examinations to evaluate his 
diabetes in association with this appeal.  A December 2001 
fee-basis VA examination report shows that, at that time, the 
veteran denied any restriction upon his activities.  The 
veteran's diabetes was treated with diet, Glyburide, and 
Metformin.  The examiner found that the veteran had some 
diabetic neuropathy of the lower extremities, but "no 
obvious restriction of activities."  There is no indication 
in this report of any need for insulin treatment.

The veteran's second VA examination in connection with this 
appeal took place in June 2004 (with some follow-up testing 
in July 2004).  At this time the veteran was noted to be "on 
a low cholesterol diet, decreased sugar, decreased 
carbohydrate."  Significantly, it was also noted that "His 
restriction of his activities is primarily due to his back 
and not to his diabetes."  At this time the veteran was 
taking Metformin, without Glyburide, and the report 
specifically states that the veteran was not on insulin.  The 
veteran was interviewed at length regarding his experienced 
symptomatology and this is thoroughly documented in the VA 
examination report.  The examiner conducted a physical 
examination accordingly, in addition to review of the claims 
folder, and determined several significant findings.  The 
examination revealed no evidence of peripheral vascular 
disease, no arteriosclerotic coronary artery disease, no 
renal insufficiency at the time, no peripheral neuropathy, no 
erectile dysfunction other than hypo-testosterone levels 
corrected with treatment, and no diabetic retinopathy.

The Board observes that there is some conflicting evidence 
regarding whether the veteran suffers from the diabetic 
complication of peripheral neuropathy as a result of the 
disease process.  Note 1 to Diagnostic Code 7913 states that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  In this case, the veteran has been diagnosed with 
diabetic neuropathy of both lower extremities in the December 
2001 VA fee-basis examination report, as well as a more 
recent January 2004 VA outpatient report.  The December 2001 
examination report shows diabetic neuropathy involving 
"decreased pin prick sensation of the bilateral feet to just 
below the ankle."  The January 2004 report explains that the 
neuropathy "will progressively become more intense due to 
his diabetes...."  Although the June 2004 VA examination 
report found no evidence of peripheral neuropathy, after a 
careful review of the claims folder the Board believes that 
resolving reasonable doubt in favor of the veteran yields a 
finding that the veteran does suffer from diabetic peripheral 
neuropathy in both of his legs.

The medical evidence indicating the presence of peripheral 
diabetic neuropathy of both of the veteran's legs shows some 
mild sensory loss and discomfort without any showing of loss 
of motor function.  With reference to 38 C.F.R. § 4.124a, the 
term 'incomplete paralysis' with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree.  See 'note' at 'Diseases of the 
Peripheral Nerves' in 38 C.F.R. § 4.124a.  Diagnostic Code 
8520 provides that mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  Thus, the Board finds 
that a separate 10 percent rating is warranted for the 
veteran's right leg and a separate 10 percent rating is 
warranted for the veteran's left leg.  There is no evidence 
indicating symptoms of diabetic neuropathy in the legs of 
sufficient severity to warrant the next highest rating of 20 
percent for "moderate" incomplete paralysis.

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus 
disease process.  The Board also finds that the veteran's 
diabetic neuropathy of the legs warrants a separate 10 
percent rating for each leg.  There is no basis for 
assignment of a disability rating in excess of 20 percent for 
the diabetes disease process and there is no basis for a 
rating in excess of 10 percent for the diabetic neuropathy in 
each leg.  With regard to the diabetes disease process, the 
Board again emphasizes that although the veteran requires 
oral hypoglycemic agents and a restricted diet, there is no 
indication whatsoever that the veteran requires insulin.  
There is also no persuasive evidence that the veteran's 
activities have been regulated by medical professionals in 
managing his diabetes.  As such, the veteran meets the 
criteria for a 20 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In the absence of persuasive evidence 
of a need for insulin treatment and of regulation of 
activities, there is simply no basis for a higher rating for 
the diabetes disease process at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant higher ratings 
than those assigned in this decision.



ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a 10 percent rating for diabetic nephropathy 
in the left leg is warranted from July 9, 2001.  Entitlement 
to a 10 percent rating for diabetic nephropathy in the right 
leg is warranted from July 9, 2001.  To this extent, the 
appeal is granted, subject to VA laws and regulations 
governing payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is not warranted for any time during the appeal 
period.  To this extent, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


